MEMORANDUM **
Geoffrey Harold Crook appeals from the district court’s order denying his motion to suppress statements he made to border patrol agents before they advised him of his rights under Miranda v. Arizona, 384 U.S. 436, 444, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Crook contends that the district court erred by determining that he was not in custody at the time he was questioned, and thus that he was not entitled to Miranda warnings. We review de novo whether a defendant was in custody for Miranda purposes. See United States v. Kim, 292 F.3d 969, 973 (9th Cir.2002). We agree with the district court that, under the totality of the circumstances, Crook was not in custody. See United States v. Galindo-Gallegos, 244 F.3d 728, 729-32 (9th Cir. 2001); see also Berkemer v. McCarty, 468 U.S. 420, 436-42, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.